Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11, and 14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With Respect to Claims 1-2, 4-5, and 9-10 
	It is unclear whether claim 1 structurally or only functionally recites the personal article, noting also that some of the dependent claims use language that seems to indicate that the personal article is present/required, but arguably might also be considered to merely further define the functionality of the invention. It is noted that although claim 1 seems to only functionally recite the personal article, it recites a holding feature, and claim 2 requires magnetic attraction which arguably requires the personal article to know whether such can be the holding feature; claim 5 requires that the holding feature comprise a magnet on the personal article which seems to require the article or arguably might encompass a magnet on the garment that is attachable to an appropriate magnet on a personal article; claims 9-10 recite that the line “is connected to said personal article” which is not clearly functional language but also does not clearly structurally recite the personal article. 
	The remainder of this office action is based on the invention as best understood by Examiner.  
With Respect to Claim 6  
	VELCRO® is a trademark and so identifies the source of goods rather than the goods themselves, and is therefore indefinite. For the purposes of Examination on the merits, Examiner takes it to mean hook and loop fastener.
With Respect to Claims 14-15 and 18  
They recite the limitation "said personal article".  There is insufficient antecedent basis for this limitation in the claim.
With Respect to Claim 16  
	Claim 12 requires that the retractor be integral with a garment, but claim 16 recites that it is mounted integral to a holster/pouch, and it is unclear what the scope of these limitations is, as they appear intended to be directed at different embodiments of the invention.
	The remainder of this office action is based on the invention as best understood by Examiner. 
With Respect to Claim 17  
 	Claim 12 recites that the retractor is mounted integral to the garment, and claim 17 requires a retractor mounting mechanism, which makes it unclear how claim 17 further limits the parent claim and what scope the “mounted integral” limitation should be given.
	The remainder of this office action is based on the invention as best understood by Examiner. 
With Respect to Claims 3, 6-8, and 11 
	These claims are rejected as they depend from a rejected claim and so incorporate its indefinite scope. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by U.S. Patent #7,658,307 to Skupin (Skupin). Skupin discloses:

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent #7,658,307 to Skupin (Skupin) in view of U.S. Patent #7,665,684 to Salentine (Salentine).
With Respect to Claim 1  
Skupin discloses a retractor system, comprising: a garment (vest 26, FIGS. 5-6; alternately a jacket is also disclosed); a retractor (15) mounted to said garment (mounted within pocket, see e.g. FIG. 4), said retractor comprising a housing (16) with an internal spring (33), and a line (7) capable of extending from said housing, said spring urging retraction of said line back in said housing, said line passing through an opening in said housing (see e.g. FIG. 4) and comprising an attachment mechanism (8) for attaching to a personal article (capable of this use, see also the various tools which are personal articles); with said personal article hanging from said retractor when not in use (capable of this use, e.g. it hangs from the retractor into the pouch or is capable of being allowed to hang outside of the pouch when not in use); and a holding feature (pockets formed by 6) to hold said personal article against said garment when not in use (FIGS. 5-6), said holding feature preventing swinging of said personal article; but does not disclose a stop on said line, wherein said stop prevents a portion of said line from retracting into said housing.  
	However, Salentine discloses the use of a stop on the line of a reel in order to prevent the line from fully retracting into the housing. 
It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Salentine, to add a stop (36) to the line (or alternately to size 11 to act as such a stop), in order to prevent the line from fully retracting into the housing as taught by Salentine.
With Respect to Claim 7  
The system of claim 1, wherein said retractor is mounted integral to a holster/pouch (the clip strap 18 mounting to integral insertion slot 17 on the carrier body is sufficient to meet this claim language).  
	Alternately, it would have been obvious to integrally form the housing with the holster/pouch in order to provide a stronger connection between the parts, prevent relative movement or accidental removal, and/or as doing so constitutes at most merely making integral which does not patentably distinguish over the prior art (MPEP 2144.04).
With Respect to Claim 8  
The system of claim 1, also comprising a retractor mounting mechanism (17 and/or 18) to mount said retractor to said garment.  
With Respect to Claim 9  
The system of claim 1, but does not disclose wherein said line is connected to said personal article by a lanyard.  
However, Salentine discloses forming a similar reel and line structure and connecting a personal article to it using a lanyard (20) which also includes a quick connect/disconnect structure.
It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Salentine, to connect the line to the personal article using a lanyard as taught by Salentine, in order to provide additional distance for smaller tools/articles to hang, for the art known benefits of a given tether (e.g. the particular benefits of Salentine such as its disconnect structure), and/or as a mere substitution of one art known attachment mechanism for another. For clarity, this combination encompasses the use of any art known lanyard structure to attach to a tool or similar personal article/item, as lanyards are a common attachment mechanism, or alternately the particular lanyard structure taught by Salentine.
With Respect to Claim 10  
The system of claim 1, wherein said line is connected to said personal article by a disconnect mechanism (28/30 per Salentine).  
With Respect to Claim 11  
The retractor of claim 10, wherein said disconnect mechanism prevents said line from being fully retracted into said housing (per Salentine).  
Claims 2-5 and 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent #7,658,307 to Skupin (Skupin) in view of U.S. Patent #7,665,684 to Salentine (Salentine) as applied to claim 1 above, and further in view of U.S. Patent #3,886,508 to Lavrard (Lavrard), either alone or further in view of U.S. Patent Publication #2012/0168472 to Mathews (Mathews) and/or U.S. Patent #7,360,334 to Christiansen (Christiansen).
With Respect to Claim 2  
The system of claim 1, but does not disclose wherein said holding feature comprises magnetic attraction between said personal article and said garment.  
	However, Lavrard discloses forming a similar tool holding vest with magnets (8) to secure tools in an accessible location when not in use, and that this has advantages/is an improvement over pockets or loops as it allows for holding a larger range of tool sizes, allows for faster and easier access to the tool, allows for attachment of the tool from any direction, and prevents accidentally dropping out as can occur with a pocket/loop (Col. 1 lines 7-20 and 33-39).
It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Lavrard, to add magnets to the vest of Skupin and/or replace one or more of the pockets of Skupin with magnets, in order to allow  for holding a larger range of tool sizes, allow for faster and easier access to the tool, allow for attachment of the tool from any direction, and prevent accidentally dropping out as can occur with a pocket/loop, as taught by Lavrard.
Alternately, Mathews discloses forming a similar tool holder with a reel and pocket with a magnet (204, FIG. 9) to secure the tool in a more accessible position, and/or Christiansen discloses forming a hanging object with an upper connector (comparable to the reel) and a lower connector (e.g. 302/308) in order to secure the object in position and prevent the held object from swaying/swinging from side to side, either or both of which provide addition motivation for and/or evidence of the obviousness of this combination/modification.
With Respect to Claim 3  
The systems of claim 1, wherein said holding feature comprises a magnet (per Lavrard).  
With Respect to Claim 4  
The system of claim 3, wherein said magnet is on said personal article or said garment (it is on the garment).  
With Respect to Claim 5  
The system of claim 1, but does not disclose wherein said holding feature comprises a first magnet on said personal article and second magnet on said garment.  
	However, Examiner takes official notice that it is known in the art to attach objects to a magnetic structure using magnets on the object and the structure; alternately Christiansen discloses this fact, as well as that it is known in the art to use a magnetic connector on an object and garment instead of/as a substitute for including a magnet on the garment and the object being magnetic
	It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the knowledge of one of ordinary skill in the art or the disclosure of Christiansen, to use a first magnet on the personal article and a second magnet on the garment, in order to allow for attachment of personal articles/tools which are not themselves magnetic. 
With Respect to Claim 12  
A garment with a retractor system, comprising: a retractor (15) mounted integral to said garment (vest FIGS. 5-6; alternately a jacket is also disclosed, and the clip strap 18 mounting to integral insertion slot 17 on the carrier body is sufficient to meet the “mounted integral” claim language), said retractor comprising a housing (16) with an internal retraction mechanism (33) and a line (7) capable of extending from said housing, said retraction mechanism urging retraction of said line back in said housing; an attachment mechanism (8) for attaching said line to a hand operable device so that retractor urges retraction of said hand operable device to said retractor when said hand operable device is not in use; and a magnet device (8 per Lavrard) to hold said hand operable device to said garment when said hand operable device is retracted to said retractor.  
Alternately, as to the “mounted integral” claim language, it would have been obvious to integrally form the housing with the holster/pouch in order to provide a stronger connection between the parts, prevent relative movement or accidental removal, and/or as doing so constitutes at most merely making integral which does not patentably distinguish over the prior art (MPEP 2144.04).
With Respect to Claim 13  
The system of claim 12, wherein said magnet device provides a magnetic attraction between said hand operable device and said garment (per Lavrard).  
With Respect to Claim 14  
The system of claim 12, wherein said magnet device comprises a first magnet on said personal article or said garment (on the garment per Lavrard).  
With Respect to Claim 15  
The system of claim 12, but does not disclose wherein said magnet device comprises a first magnet on said personal article and second magnet on said garment.  
	However, Examiner takes official notice that it is known in the art to attach objects to a magnetic structure using magnets on the object and the structure; alternately Christiansen discloses this fact, as well as that it is known in the art to use a magnetic connector on an object and garment instead of/as a substitute for including a magnet on the garment and the object being magnetic
	It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the knowledge of one of ordinary skill in the art or the disclosure of Christiansen, to use a first magnet on the personal article and a second magnet on the garment, in order to allow for attachment of personal articles/tools which are not themselves magnetic. 
With Respect to Claim 16  
The system of claim 12, wherein said retractor is mounted integral to a holster/pouch (it is in a pouch formed in the vest/jacket).  
With Respect to Claim 17  
The system of claim 12, also comprising a retractor mounting mechanism (17 and/or 18) to mount said retractor to said garment.  
With Respect to Claim 18  
The system of claim 12, wherein said line is connected to said personal article by a lanyard (obvious per Salentine, see the rejection of claim 9 above for details).  
With Respect to Claim 19  
The retractor of claim 12, wherein said attachment mechanism prevents said line from being fully retracted into said housing (obvious per Salentine, see the rejection of claim 11 above for details).  
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent #7,658,307 to Skupin (Skupin) in view of U.S. Patent #3,886,508 to Lavrard (Lavrard), either alone or further in view of U.S. Patent Publication #2012/0168472 to Mathews (Mathews) and/or U.S. Patent #7,360,334 to Christiansen (Christiansen).
With Respect to Claim 20  
Skupin in view of Lavrard, either alone or further in view of Mathews and/or Christiansen (see the rejection of claims 12-19 above for details of the combination, noting that claim 20 does not require the stop and so does not require the teachings of Salentine) discloses a holster retractor system, comprising: a holster/pouch (IFG. 1) sized to hold a hand operable device (e.g. the various hand operable tools; alternately capable of this use) and comprising a mounting mechanism (2) to mount to a user; a retractor (15) mounted integral to said holster/pouch (the clip strap 18 mounting to integral insertion slot 17 on the carrier body is sufficient to meet the “mounted integral” claim language) and in a position operate with said holster/pouch (see e.g. FIGS. 1-2 and 4), said retractor comprising a housing (16) with an internal retraction mechanism (33), and a line (7) capable of extending from said housing into said holster/pouch, said retraction mechanism urging retraction of said line back in said housing, said line comprising an attachment mechanism (8) for attaching to hand operable device (capable of this use, see also e.g. the various tools); a magnet device (8 per Lavrard) to hold said hand operable device to said holster/pouch when said line is retracted into said housing.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent #7,658,307 to Skupin (Skupin) in view of U.S. Patent #7,665,684 to Salentine (Salentine) as applied to claim 1 above, and further in view of U.S. Patent #7,360,334 to Christiansen (Christiansen), either alone or further in view of U.S. Patent #3,886,508 to Lavrard (Lavrard) and/or U.S. Patent Publication #2012/0168472 to Mathews (Mathews).
With Respect to Claim 6  
The system of claim 1, but does not disclose wherein said holding feature comprises a device from the group including hook, snap or Velcro®.  
	However, Christiansen discloses using a mating lower holding/connecting member to secure an elongated object in place to prevent swinging, and Velcro®/hook and loop fastener for this purpose. It is noted that Christiansen also discloses that magnets and Velcro®/hook and loop fastener are similar fasteners substitutable for this purpose.
	It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Christiansen, to add Velcro®/hook and loop fastener to the outside of the pockets in order to allow the tools to hang in an accessible location without swinging/swaying or alternately to replace the pockets with hook and loop fastener to hold the tools in position for the obvious benefits of this structure (e.g. allowing holding tools of any shape or size, allowing attachment from different directions/angles, easier and quicker attachment and detachment) and/or as a mere substitution of one art known securement/fastening means for another.
	Alternately, Lavrard discloses that it is beneficial to replace pockets with magnetic fasteners for securing tools in place and/or Mathews discloses using a connector/magnet attached to a holder for tethered tools in order to allow for securing the tool in a more easily accessed position, either of which provides additional motivation for and/or evidence of the obviousness of this modification/combination.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J WAGGENSPACK whose telephone number is (571)270-7418. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J WAGGENSPACK/Primary Examiner, Art Unit 3734